Citation Nr: 0622546	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1974.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The veteran filed a claim for a total rating based on 
unemployability in May 2003, and referred to that claim in 
his August 2003 Notice of Disagreement (NOD).  The record 
does not indicate that the RO has addressed this matter. 
Therefore, it is REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran currently suffers from schizophrenia and there is 
competent medical evidence establishing that it was incurred 
during active service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have 
been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed schizophrenia while in 
service, which caused problems during Advanced Individual 
Training (AIT) and led to his discharge.  He reports having 
paranoid thoughts, jumping out of a window, and going absent 
without leave (AWOL).  The veteran acknowledges that he did 
not seek help for his condition while in service, indicating 
that he did not realize that he was exhibiting psychotic 
symptoms.  He contends that his schizophrenia worsened after 
his discharge and reports first seeing a psychologist 
sometime in 1981 or 1982 following his arrest, although no 
diagnosis was made.  See statements in support of claim dated 
May 2003, September 2003, August 2004; May 2005 hearing 
transcript.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The veteran's service medical records are devoid of complaint 
of or treatment for any psychological problems, to include 
schizophrenia.  At the time of his discharge, he denied 
suffering from frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort, and his 
psychiatric condition was found normal upon clinical 
evaluation.  See May 1974 reports of medical history and 
examination.  A May 1974 report of mental status evaluation 
found no significant mental illness as the veteran was fully 
oriented with normal behavior, level mood, clear thinking 
process, normal thought content, and good memory.  

Post-service records indicate that the veteran was admitted 
to several psychiatric facilities.  The earliest evidence of 
record indicates that he was first admitted to Patton State 
Hospital in California on June 18, 1992; no discharge date or 
medical records were provided, however.  See letter from M.L. 
Marin, Trust Officer.  The veteran was incarcerated at the 
George Bailey Detention Facility in San Diego between May 5, 
1995 and May 6, 1996.  While incarcerated, he was referred to 
the Psychiatric Security Unit (PSU) on two occasions (March 
19-30, 1996; May 2-6, 1996).  After his second discharge from 
the PSU, the veteran was transferred to Cresta Loma, where he 
remained from May 6, 1996 until August 12, 1997.  He 
thereafter received treatment at the Heartland Adult 
Rehabilitation Program.  See August 25, 1997 initial 
assessment (referred by Cresta Loma).  Post-service medical 
evidence also includes treatment records from the 
Fayetteville VA Medical Center (VAMC) between 2002 and 2004.  


The veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in December 1998.  The veteran 
reported that he received a general discharge after going 
AWOL around Christmas.  He indicated that he suffered from 
auditory hallucinations, suspiciousness, paranoia, general 
dysfunction, an inability to get along with others (no 
friends), and an inability to function in the economic 
setting.  A mental status examination was compatible with an 
overall impression of chronic paranoid schizophrenia.  He was 
diagnosed with paranoid schizophrenia, in partial remission 
on Zyprexa 20 mg a day; alcohol dependency, allegedly in 
remission; and polysubstance abuse including crack cocaine, 
marijuana, PCP, LSD and heroin.  

The veteran underwent a second VA C&P mental disorders 
examination in September 2004, at which time an extensive 
review of the veteran's claims file was conducted.  The VA 
examiner noted that the veteran's reported history, 
presentation during the interview, and objective testing 
support a diagnosis of schizophrenia.  The examiner noted 
that there was little in the claims file to support the 
veteran's allegations that he was experiencing problems 
during service, but explained that the scientific literature 
indicates a probable biopsychosocial etiology for 
schizophrenia, with the median age of onset in the mid-20s 
for men, and that often, individuals predisposed to this 
disorder experience a prodromal phase manifested by the slow 
and gradual development of withdrawal beginning in the teen 
years with loss of interest in school or work, deterioration 
of hygiene and grooming, or the onset of unusual behavior 
years before the development of positive symptoms of 
psychosis.  The examiner indicated that the veteran had 
reported subtle changes in functioning during high school and 
was experiencing intrusive thoughts and a sense of "déjà 
vu" by the time he entered the military.  The examiner added 
that it was very suspicious that the veteran was discharged 
after only one year of service, which suggests that something 
was amiss during his military career and that it is a clear 
possibility that the veteran did attempt to hide his disorder 
from the military.  The examiner noted that almost 
immediately upon his discharge, the veteran had difficulty 
maintaining employment and proceeded toward a steady decline 
in functioning, which resulted in homelessness.  By the 
veteran's early 30s, clear psychotic symptoms had developed.  
The examiner opined that it is at least as likely as not true 
that the veteran was exhibiting initial symptoms during 
service, although there is no evidence that his service 
specifically contributed or exclusively led to the onset of 
the disorder; he recommended obtaining the veteran's 
personnel records to determine the reason for his discharge.  

The veteran's personnel records reveal that the veteran 
underwent a social work evaluation in May 1974 as a result of 
multiple infringements during service.  The social worker 
found no evidence of psychosis, neurosis, or other disorders 
which would require referral for psychiatric treatment, but 
indicated that the veteran would not adjust to the military 
setting, that his potential for return to duty was minimal, 
and that further rehabilitative efforts would prove non-
productive.  An impression of unsocialized aggressive 
reaction of adolescence, chronic, severe, with paranoid and 
anti-social features, was made.  See statement of social work 
evaluation.  The veteran was thereafter discharged from the 
service as unsuitable due to a diagnosed character and 
behavior disorder.  See May 21, 1974 record.  

The evidence of record supports the claim for entitlement to 
service connection for schizophrenia.  Although the veteran 
was not diagnosed with schizophrenia until years after his 
separation, his service personnel records indicate that he 
was a problematic individual who was discharged as a result 
of what was then diagnosed as a character and behavior 
disorder.  The VA examiner did not have the benefit of 
reviewing the veteran's personnel records, which were 
associated with the claims file after the September 2004 C&P 
examination.  Nonetheless, the VA examiner opined that it is 
at least as likely as not true that the veteran was 
exhibiting initial symptoms of the diagnosed schizophrenia 
during service.  The veteran's personnel records are 
consistent with, and support, the examiner's opinion.  
Exercising reasonable doubt in favor of the veteran, 
entitlement to service connection for schizophrenia is 
warranted.  See 38 C.F.R. § 3.102 (2005).  

As the Board is granting service connection for 
schizophrenia, there is no need to discuss compliance with VA 
duties to notify and assist found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).


ORDER

Service connection for schizophrenia is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


